Citation Nr: 0427713	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right thumb, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to June 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), which denied his claim 
for an increased evaluation for residuals of fracture of the 
right thumb, then rated 10 percent disabling. 

In a March 2001 decision, the Board granted an increased 
evaluation from 10 to 20 percent for the residuals of 
fracture of the right thumb.

The veteran then appealed the March 2001 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2002 order, the Court granted a 
January 2002 joint motion from VA's Office of General Counsel 
and appellant's representative (the parties) to vacate and 
remand the Board's March 2001 decision as to the claim.  The 
case was thereafter returned to the Board.

In a February 2003 decision, the Board granted an increased 
evaluation of 40 percent for residuals of fracture of the 
right thumb.  

The veteran then appealed the February 2003 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a September 2003 order, the Court granted a 
September 2003 joint motion from the parties to vacate and 
remand the Board's February 2003 decision as to the denial of 
an increased evaluation in excess of 40 percent for residuals 
of a fracture of the right thumb.  The case was thereafter 
returned to the Board.

In September 2003, the Board remanded a claim for an 
evaluation in excess of 30 percent for cardiovascular disease 
to the RO for further development.  Review of the claims file 
indicates that the cardiovascular disease issue is still 
under development at the RO.  Thus, that claim is not before 
the Board at this time.

In correspondence dated in November 2002, the veteran's 
attorney requested service connection for ankylosis of the 
2nd, 3rd, 4th, and 5th fingers of the right hand, and 
residuals of fracture of the right wrist.  Those claims have 
not been adjudicated by the RO.  This matter is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the September 2003 order, the Court granted a September 
2003 joint motion from the parties to vacate and remand the 
February 2003 Board decision as to the denial of an increased 
evaluation in excess of 40 percent for residuals of a 
fracture of the right thumb.  In the joint motion, the 
parties stated essentially two reasons necessitating a 
remand.  First, that a remand was necessary under Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (hereinafter "DAV").  The parties noted 
that DAV invalidated 38 C.F.R. § 19.9(a)(2), a provision 
which previously gave the Board authority to undertake case 
development before issuing an appellate decision.  The 
parties noted in essence that DAV had held that the Board 
could not consider additional evidence it developed without 
remanding the case to the agency of original jurisdiction for 
initial consideration without a waiver by the appellant of 
that initial review.

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in DAV.  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA). VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's Evidence Development Unit.

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.

Prior to its February 2003 decision, the Board received 
additional records including  private and VA medical records, 
including the report of a July 2002 VA examination of the 
right thumb.  These records contain evidence relevant to the 
appellant's claims.  These records were received after RO's 
November 2000 supplemental statement of the case, and the RO 
has not considered these records.  Subsequently, in August 
2004 the Board received private medical records containing 
relevant evidence that the RO has not considered.  

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The appellant has not waived his 
right to preliminary review by the RO.  See 38 C.F.R. § 
20.1304(c) (2003).

The parties in the September 2003 joint motion stated that a 
remand to the Board was also required in order to address 
whether an extraschedular rating was warranted for the 
veteran's right thumb disability.  On remand from this Board, 
the veteran should be afforded an opportunity to submit 
additional evidence showing that the service-connected 
residuals of a fractured right thumb presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321 (2003).

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must notify the veteran of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000); and ensure that it has fulfilled its 
duty to notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

To ensure full compliance with due process requirements the 
case is remanded to the RO via the Appeals Management Center 
in Washington DC for the following:

1.  The RO must ensure that notification 
action required by the VCAA is completed.  
In particular, the RO should notify the 
veteran (1) what he needs to provide to 
establish the claim; and (2) which 
portion of information and evidence, if 
any, is to be provided by the appellant 
and which portion VA will provide.  Also, 
the RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).

2.  In this regard the RO should take 
appropriate steps to contact the veteran 
to request him to provide information or 
additional evidence regarding how the 
service-connected residuals of a 
fractured right thumb has affected his 
employability in accordance with the 
provisions of 38 C.F.R. § 3.321 (2003).

3.  The RO should consider the additional 
evidence received and placed in the 
claims file subsequent to the RO's 
issuance of the November 2000 
Supplemental Statement of the Case.

4.  Thereafter, the RO should again 
review the claim of entitlement to an 
increased rating for residuals of 
fractured right thumb, currently 
evaluated as 40 percent disabling.  This 
should include consideration of the 
assignment of an increased rating on an 
extraschedular basis in accordance with 
the provisions of 38 C.F.R. § 3.321 
(2003).  If the determination remains 
adverse to the appellant, he and his 
appointed representative should be 
furnished with a Supplemental Statement 
of the Case and be given a reasonable 
opportunity to respond thereto.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified, and has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


